PER CURIAM.
This appeal arises from a three count complaint filed by appellee Jennings against appellant A & M Painting, Inc. Count I of the complaint was drafted together with a summons to show cause why a lien filed by A & M against Jennings should not be discharged. See § 713.21(4), Fla.Stat. (1991). A & M Painting, Inc. appeals two non-final orders, one denying its motion to quash process, and the second from an order granting Jennings’ motion to discharge the lien. We affirm the trial court’s order denying the motion to quash. We find also that the second order at issue here is not reviewable as a non-final order under Florida Rule of Appellate Procedure 9.130. We treat this portion of the appeal as a petition for writ of certiorari. See Cooper Village, Inc. v. Moretti, 383 So.2d 705 (Fla. 4th DCA 1980). In so doing, we conclude that A & M failed to demonstrate that the trial court departed from the essential requirements of law in granting Jennings’ motion to discharge the lien. Accordingly, the petition for common law cer-tiorari is denied.
NON-FINAL APPEAL AFFIRMED; PETITION FOR CERTIORARI DENIED.
LETTS, GUNTHER and FARMER, JJ., concur.